Citation Nr: 1441250	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for earache, including as secondary to allergic rhinosinusitis.

2.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness, and as secondary to allergic rhinosinusitis.

3.  Entitlement to service connection for upper extremity pain and weakness (claimed as left weak hand), to include as due to an undiagnosed illness, and as secondary to allergic rhinosinusitis.

4.  Entitlement to service connection for upper extremity pain and weakness (claimed as right weak hand), to include as due to an undiagnosed illness, and as secondary to allergic rhinosinusitis.

5.  Entitlement to service connection for lower extremity pain and weakness (claimed as painful left leg), to include as due to an undiagnosed illness, and as secondary to allergic rhinosinusitis.

6.  Entitlement to service connection for lower extremity pain and weakness (claimed as painful right leg), to include as due to an undiagnosed illness, and as secondary to allergic rhinosinusitis.

7.  Entitlement to service connection vertigo and dizziness, to include as due to an undiagnosed illness, and as secondary to allergic rhinosinusitis.

8.  Entitlement to service connection for blurred vision, to include as due to an undiagnosed illness, and as secondary to allergic rhinosinusitis.

9.  Entitlement to a rating in excess of 50 percent for allergic rhinosinusitis (claimed as throat condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty in the Army Reserve from September 1990 to April 1991 and from August 2005 to January 2007.  He also had additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the April 2009 rating decision the RO continued a 0 percent rating for allergic rhinosinusitis.  In the July 2010 rating decision, in pertinent part, denied service connection for earache and fatigue, and bilateral weak hand, bilateral painful leg, vertigo and dizziness, and blurred vision, each due to an undiagnosed illness.  

In October 2012 the Veteran withdrew his requested for a personal hearing before the RO.  An interim December 2012 rating decision increased the rating for allergic rhinosinusitis to 50 percent, effective November 18, 2008 (date of the claim for increase).

In an April 2010 deferred rating decision, the RO noted that the service connection claim for hypertension should be reopened to addressed under a theory of secondary service connection (as secondary to the service-connected urticaria).  It appears such a claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of earache, pain and weakness of all extremities, vertigo and dizziness, fatigue and blurred vision, all to include as due to an undiagnosed illness, and as secondary to allergic rhinosinusitis, are REMANDED to the AOJ.


FINDING OF FACT

In December 2012, prior to the promulgation of a Board decision in the matter of an increased rating for service-connected allergic rhinosinusitis (claimed as throat condition), the Veteran requested a withdrawal of his appeal in that matter.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking an increased rating for allergic rhinosinusitis; the Board has no further jurisdiction to consider an appeal in the matter. 38 U.S.C.A. §§ 7104 , 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal - Increased Rating Claim

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In correspondence dated in December 2012, the Veteran's representative related that the Veteran was satisfy with the decision made on his appeal (the award of 50 percent for allergic rhinosinusitis) and would like to withdraw the appeal with respect to the claim for an increased rating for allergic rhinosinusitis.  As the Veteran has requested withdrawal of his appeal in this matter, there is no allegation of error of fact or law with respect to the claim for an increased rating for allergic rhinosinusitis remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider the appeal in the matter.



ORDER

The appeal seeking a rating in excess of 50 percent for service-connected allergic rhinosinusitis is dismissed.


REMAND

The Veteran served on active duty in the Southwest Asia Theater of operations during the Persian Gulf War.

Additionally, it appears the complete collection of the Veteran's service treatment/medical records from his second period of active duty service, August 2005 to January 2007, have not been associated with the evidentiary record.  While there are some records in the claims file from that period of service that were apparently provided by the Veteran (treatment records dated in September 2005, December 2005, March 2006, and October 2006), there is no indication that these records have been specifically requested from the federal facilities charged with storing such documents.  

Regarding the claim for service connection for earache; pain and weakness of all extremities; vertigo and dizziness; fatigue; and blurred vision, to include as due to an undiagnosed illness, and as secondary to allergic rhinosinusitis, the Board finds that a clarifying medical opinion is necessary.  First, the February 2010 Gulf War examiner should be asked to comment as to the significance of his comment that "it is important to point out that this Veteran exercises frequently", "jogging 3 to 4 miles at a time" and "lifting weights" with respect to the claims of weakness in the extremities.  Additionally, the examiner is asked to identify the severity of any reported manifestations of earache; pain and weakness of all extremities; vertigo and dizziness; fatigue; and blurred vision that have lasted 6 months or more.  

Lastly, a supplemental opinion is requested of the February 2010 eye examiner to identify whether the "mild dry eyes" diagnosed in the February 2010 eye examination report is (1) an undiagnosed illness, or (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, or (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the National Personnel Records Center, the Records Management Center, and any other appropriate record repository, to request any additional service treatment/medical records for the Veteran period of service from August 2005 to January 2007.  All requests for such records must be documented in the record.  If such treatment/medical records are determined not to exist or are unavailable, the RO should issue a formal determination of unavailability and notify the Veteran.

2.  After the above development has been completed, obtain an appropriate supplemental medical opinion by Dr. A. R. Villanueva-Garcia, the provider of the February 2010 Gulf War examination.  If that provider is not available, another provider is requested to provide an opinion, with examination only if deemed necessary.  The provider is asked to:

a. Discuss the "additional comment" in the February 2010 Gulf War examination that "it is important to point out that this Veteran exercises frequently", "jogging 3 to 4 miles at a time" and "lifting weights" with respect to the Veteran's reports of pain and weakness in all extremities; and 

b. The opinion provider is asked to review the record and identify as specifically as possible the severity of any reported manifestations of (1) earache; (2) pain and weakness of all extremities; (3) vertigo and dizziness; and (4) fatigue that have lasted 6 months or more.

The entire record should be made available to the examiner for review in conjunction with the examination.  A rationale should be provided for all opinions requested.

3. Obtain an appropriate supplemental medical opinion from Dr. N. L. Vasquez, the provider of the February 2010 eye examination.  If that provider is not available, another provider is requested to provide an opinion, with examination only if deemed necessary.  The provider is asked to address the following: 

(a) Is the "mild dry eyes" diagnosed in the February 2010 eye examination report (1) an undiagnosed illness, or (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, or (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology.

(b) The opinion provider is asked to review the record and identify as specifically as possible the severity of any reported manifestations of blurred vision that have lasted 6 months or more.

The entire record should be made available to the examiner for review in conjunction with the examination.  A rationale should be provided for all opinions requested.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the claims.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


